Citation Nr: 1805025	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  12-07 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to service connection for a disability manifested by vision impairment.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to December 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

This matter was previously before the Board in June 2015, and it was remanded for additional development.

The issues of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, hypertension, erectile dysfunction, and a disability manifested by vision impairment are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his Type II diabetes mellitus was due to Agent Orange exposure while patrolling the perimeter of the Royal Thai Air Force Base in Korat, Thailand while on active duty service.






CONCLUSION OF LAW

The criteria for entitlement to service connection for Type II diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has diabetes mellitus as a result of exposure to herbicides while serving at Korat Royal Thai Air Force Base (RTAFB) in Thailand.  Specifically, he stated that his office building was situated adjacent to the perimeter fence and he slept for a period of time in a "hootch" set up near the perimeter.  

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Lay assertions may also serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including Type II diabetes, shall be service connected if it becomes manifest to a degree of 10 percent disabling or more at any time after service.  38 C.F.R. § 3.307(a)(6).  This presumption of service connection will attach, even in the absence of any evidence of the disease while in service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

Based on a review of the evidence of record, the Board finds that service connection for Type II diabetes mellitus is warranted on a presumptive basis.  As detailed below, the evidence is at least in equipoise as to whether the Veteran was exposed to herbicides during active duty service.

As an initial matter, the Veteran's post-service medical records reflect that he has been diagnosed with Type II diabetes mellitus, which is among the conditions associated with exposure to herbicide agents under 38 C.F.R. § 3.309(e).  Thus, the pertinent question is whether the Veteran was, in fact, exposed to herbicides during his active duty service.

The Veteran's service personnel records show that he served in Thailand at Korat RTAFB from October 19, 1967 to October 31, 1968 with a military occupational specialty (MOS) of administration specialist.  Military personnel records also show that he was assigned to the 553rd Reconnaissance Squadron while stationed in Thailand.  He asserts that he had significant exposure to the base perimeters of the camp and was therefore exposed to herbicides.  See, e.g., January 2012 VA Form 21-4138.  Specifically, the Veteran stated that when he first arrived in Korat he lived in a tent while housing was being constructed.  He was moved off the base due to a housing shortage and traveled to and from the base along a path that ran along the base perimeter.  He has also stated that his squadron office was located a short distance from the perimeter.  The Veteran also stated that many of the base recreation facilities were located near the base perimeter, including the NCO Club and the softball diamond.  In support of his assertions, the Veteran has provided maps of Korat RTAFB with markings identifying his work and living areas near the perimeter of the base.  See Map source - Department of the Air Force Master Base Plan Korat Air Base (received March 2012).  

VA has established specific procedures for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VA Adjudication Manual, M21-1.IV.ii.1.H.5.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis. However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  See M21-1.IV.ii.1.H.5.b.

In June 2015, the Board remanded the Veteran's claim in order to attempt to verify his claimed exposure to herbicides through the Joint Services Records Research Center (JSRRC).  In April 2016, JSRRC responded stating that the history of the 553rd Reconnaissance Wing - noted to be the higher headquarters of the 553rd Reconnaissance Squadron - was researched during the period from July 1967 to December 1967.  The history documents that initially at Korat RTAFB all units of the 553rd Reconnaissance Wing operated out of tents or other temporary buildings.  The 553rd Reconnaissance Squadron occupied tents.  The report went onto state that the history did not report or discuss the duty assignment locations or living quarters distance in proximity to the base perimeter of either the Veteran or personnel in his unit.  Further, the available historical information does not document Agent Orange or tactical herbicide spraying, testing, or storage at Korat RTAFB during the reporting period.

Although there is no record of assignment to perimeter duty, the Board finds the Veteran's consistent assertions regarding time spent near the perimeter of the Royal Thai Air Force Base in Korat to be credible.  Further, the Veteran provided documentation indicating that he likely lived and worked at times close to the perimeter of Korat RTAFB near herbicide agents.  Therefore, as there is no basis on which to question the credibility of the Veteran and no evidence in the record to contradict his claims of perimeter contact, the Board finds that the Veteran was exposed to herbicide agents while he was stationed at the Royal Thai Air Force Base in Korat during the Vietnam era.  

Affording the Veteran the full benefit of the doubt, the Board finds that he was exposed to herbicides while serving in Thailand and that his Type II diabetes mellitus can be presumed to be related to herbicide exposure in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for Type II diabetes mellitus is granted.


REMAND

The Veteran has maintained that he suffers from peripheral neuropathy of the bilateral upper and lower extremities, hypertension, erectile dysfunction, and a vision disability, each of which is secondary to his diabetes.  See June 2007 Veteran's Application for Compensation or Pension.  He has also stated that each of these disabilities is the result of herbicide exposure while he was stationed in Thailand.  See January 2012 Statement in Support of Claim.  As the Board has conceded the Veteran's exposure to herbicides and granted his service connection claim for diabetes, he should be afforded new VA examinations with opinions for the remainder of his respective claims.

Since the claim file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated since April 2017.  If no medical records are available, this should be noted in the Veteran's claim file.

2.  Then schedule the Veteran for an appropriate VA examination to ascertain the current nature and likely etiology of any diagnosed peripheral neuropathy of the upper or lower extremities.  The claim folder is to be furnished to the examiner for review in its entirety.  Any indicated testing should be conducted.  Following a review of the relevant evidence and examination of the Veteran, the examiner must address the following questions:

(a)  Has the Veteran been diagnosed with peripheral neuropathy affecting either upper or lower extremity at any point during the period on appeal since June 2007?

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed peripheral neuropathy of either upper or lower extremity had its onset in or was otherwise related to his active duty military service, to include the Veteran's conceded exposure to herbicides?

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed peripheral neuropathy of either upper or lower extremity was caused by his service-connected Type II diabetes mellitus?

(d)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed peripheral neuropathy of either upper or lower extremity was aggravated by his service-connected Type II diabetes mellitus?

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then schedule the Veteran for an appropriate VA examination to ascertain the current nature and likely etiology of his hypertension.  The claim folder is to be furnished to the examiner for review in its entirety.  Any indicated testing should be conducted.  Following a review of the relevant evidence and examination of the Veteran, the examiner must address the following questions:

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension had its onset in or was otherwise related to his active duty military service, to include his conceded exposure to herbicides?

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension was caused by his service-connected Type II diabetes mellitus?

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension was aggravated by his service-connected Type II diabetes mellitus?

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Then schedule the Veteran for an appropriate VA examination to ascertain the current nature and likely etiology of his erectile dysfunction.  The claim folder is to be furnished to the examiner for review in its entirety.  Any indicated testing should be conducted.  Following a review of the relevant evidence and examination of the Veteran, the examiner must address the following questions:

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's erectile dysfunction had its onset in or was otherwise related to his active duty military service, to include his conceded exposure to herbicides?

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's erectile dysfunction was caused by his service-connected Type II diabetes mellitus?

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's erectile dysfunction was aggravated by his service-connected Type II diabetes mellitus?

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Then schedule the Veteran for an appropriate VA examination to ascertain the current nature and likely etiology of any diagnosed vision disability.  The claims folder is to be furnished to the examiner for review in its entirety.  Any indicated testing should be conducted.  Following a review of the relevant evidence and examination of the Veteran, the examiner must address the following questions:

(a)  Has the Veteran been diagnosed with a vision disability at any point during the period on appeal since June 2007, to include dry eyes and vessel tortuosity?  See August 2008 VA eye examination.

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed vision disability had its onset in or was otherwise related to his active duty military service, to include the Veteran's conceded exposure to herbicides?

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed vision disability was caused by his service-connected Type II diabetes mellitus?

(d)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed vision disability was aggravated by his service-connected Type II diabetes mellitus?

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  After conducting any other development deemed necessary, readjudicate the Veteran's claim.  If any benefits sought remain denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all matters that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


